Citation Nr: 1139571	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-17 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from June 1951 to July 1977.  The Veteran died in October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2008, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in March 2009, January 2010, and February 2011.  The requested development has been substantially completed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the issue on appeal was obtained.

2.  The Veteran died in October 2004 as a result of pneumonia, hypoxia, pulmonary fibrosis, chronic obstructive lung disease, aspiration, and cerebral vascular accident with other significant conditions contributing to death including anemia, coronary artery disease, and dementia.  

3.  A disease or injury which caused or contributed to the Veteran's death is not shown to have been a result of a service-connected disability nor any established event, injury, or disease during active service.


CONCLUSION OF LAW

A service-connected disability did not cause, hasten, or contribute substantially or materially to the Veteran's death; the criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the appellant in letters dated in February 2005, June 2005, April 2009, and March 2010.  Those letters notified the appellant of VA's responsibilities in obtaining information to assist in completing her claim and identified her duties in obtaining information and evidence to substantiate her claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a claim for dependency and indemnity compensation (DIC) (to include service connection for the cause of the Veteran's death), VA must perform a different analysis depending upon whether a Veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

The Board finds that the  VCAA letters satisfied the provisions of 38 U.S.C.A. § 5103(a) and Hupp.  The record shows the appellant was informed about the information and evidence not of record that was necessary to substantiate her claim, the information and evidence VA would seek to provide, and the information and evidence she was expected to provide.  She was notified of the conditions for which the Veteran was service connected at the time of his death in statements of the case.  Any deficiency in the notice as to these matters was cured by subsequent adjudications of the claim.

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided by VA correspondence dated in May 2007.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available evidence includes service treatment records, VA treatment records, private treatment records, service department determinations as to herbicide exposure and service in the republic of Vietnam, and the appellant's statements and testimony in support of her claim.  

Although service treatment records dated in May 1975 noted a blood pressure reading of 150/104 and a diagnosis of possible hypertension, there is no indication of any subsequent diagnosis or treatment for hypertension during active service.  In fact, the Veteran denied having ever been provided a diagnosis of high blood pressure during a vision evaluation in July 1977.  The Veteran's December 1995 VA general medical examination noted there was no history of heart disease, but that there was, apparently based upon the Veteran's report, known high blood pressure in 1974.  The Veteran did not respond to VA correspondence in March 1996 requesting that he provide additional information if he had hypertension during or within one year of service.  Private treatment records dated in January 1998 indicated he had a past history of essential hypertension in 1980, but which had not required treatment since his 1995 cerebrovascular accident (CVA).  There is no indication that any additional evidence exists that could substantiate a claim that a cardiovascular disease, including hypertension, developed during or within one year of service.

Service department records show the Veteran served in Thailand from May 1967 to May 1968.  Service department reports dated in October 2010 and June 2011, however, found a search of records revealed no evidence he was exposed to herbicides during active service nor that his service included visitation to the Republic of Vietnam.  Records show his duties during service in Thailand involved aircraft maintenance.  A VA memorandum addressing service department reports indicate the use of herbicide agents in Thailand is of record and associated with the claims file.  An October 2010 VA memorandum summarized the efforts taken to assist the appellant.  It was further noted that the available evidence did not demonstrate the Veteran's service in Thailand included duties near the base perimeter.  In the absence of probative evidence to the contrary, the Board concurs with the October 2010 determination.  It is shown to be consistent with the service department determinations of record and with a reasonable interpretation of all of the evidence of record.  The statements as to the Veteran having visited the Republic of Vietnam during active service without additional corroborating evidence must be considered as lacking credibility for the purpose of this decision.  

A review of the record reveals that VA has taken reasonable efforts to assist the appellant as to these matters.  The development efforts substantially complied with the directives of the Board's remand and with the appropriate development procedures under VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q (hereinafter the M21-1MR).  The Board finds that further attempts to obtain additional evidence would be futile.  

The Board further finds that there is no indication the Veteran's cause of death was related to an established event, injury, or disease in service and that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection can be granted for certain diseases, including coronary artery disease, if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

VA regulations provide that certain disorders, including ischemic heart disease, associated with herbicide agent exposure in service may be presumed service connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Court has held that "where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

In this case, service treatment records are negative for complaint, treatment, or diagnosis related to the Veteran's cause of death.  Records dated in February 1958 show he sustained first degrees chemical burns to the face when paint remover sprayed into his face after he removed the cap from a barrel.  There is no evidence of any residual injury or disease.  VA records show service connection was established for chronic sinusitis with a history of rhinitis and residuals of fracture right and left mandibles.  Noncompensable disability ratings were assigned.  

The Veteran's death certificate shows he died in October 2004 as a result of pneumonia, hypoxia, pulmonary fibrosis, chronic obstructive lung disease, aspiration, and cerebral vascular accident with other significant conditions contributing to death including anemia, coronary artery disease, and dementia.  No estimate of the interval between the onset of disease and death was provided.  VA examination in December 1995 noted there was no history of cardiac disease and no history of pneumonia.  Private treatment records show the Veteran sustained a CVA in 1995 and that he subsequently developed chronic obstructive pulmonary disease, coronary artery disease, and dementia.  In statements and personal hearing testimony the appellant asserted that the Veteran had served in the Republic of Vietnam and that he had loaded and unloaded Agent Orange from planes.

Based upon the evidence of record, the Board finds that a disease or injury which caused or contributed to the Veteran's death is not shown to have been a result of an established event, injury, or disease during active service.  There is no evidence the Veteran's cause of death was related to an actual event shown to have occurred during active service.  The diseases which caused or contributed to his death are shown to have been first manifest many years after his retirement from active service.  Service department reports indicate the Veteran had service in Thailand with no indication of duty or visitation to the Republic of Vietnam nor actual herbicide agent exposure.  The Board finds the probative evidence of record does not show he either visited Vietnam or was otherwise actually exposed to an herbicide agent during active service.  The statements of record as to the Veteran having visited the Republic of Vietnam during active service, for the purpose of this decision, are not found to be credible.  The Veteran is also not shown by the evidence of record to have had engaged in duties during his service in Thailand which under information available in the VA Adjudication Procedure Manual, M21-1MR, may have resulted in exposure to herbicides.  

The Federal Circuit has also held that the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, as noted in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The Board as the fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  See Buchanan, 451 F.3d 1331.  As a layperson without appropriate medical training and expertise, the appellant is simply not competent to provide a probative opinion on a medical matter, such as whether there exists a current disability or a medical nexus.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, the Board finds that her claim for entitlement to service connection for the cause of the Veteran's death must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


